 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees aie free to become or remain, or to refrain from becoming orremaining, members of any labor organization.SHEFFER CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegionalOffice, FederalOffice Building, Room 2023, 550 Main Street, Cincinnati, Ohio, Telephone No.684-3627.Kem Distributing CompanyandTruck Drivers&Helpers LocalUnion No. 728.Case No. 10-CA-6195.April 20,1966DECISION AND ORDEROn December 15, 1965, Trial Examiner William F. Scharnikowissued his Decision in the above-entitled proceeding, finding that theRespondent has engaged in and is engaging in certain unfair laborpractices alleged in the complaint and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Trial Examiner's Decision.Thereafter, the Respond-ent filed exceptions to the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the TrialExaminer's RecommendedOrder.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe complaint alleges, but the answer of the Respondent, Kem Distributing Com-pany, denies, that on or about July 14, 1965, the Respondent committed unfair laborpractices affecting commerce within the meaning of Sections 8(a)(1) and (3) and2(6) and (7) of the National Labor Relations Act, as amended, 29 U.S.C., secs. 151,et seq.,herein called the Act, by discharging, and thereafter failing and refusing to158 NLRB No. 16. KEM DISTRIBUTING COMPANY159reinstate,one of its employees,John C Thomann,because of his membership in,and activities on behalf of, Truck Drivers & Helpers Local Union No 728, hereincalled the Union, and because he engaged in concerted activities with other employ-ees for the purposes of collective bargaining and other mutual aid and protectionThe complaint was issued and served upon the Respondent on August 17, 1965, andisbased on a charge filed by the Union and served on the Respondent on July 21,1965Pursuant to notice,a hearing was held in Savannah,Georgia, on October 25, 1965,before Trial Examiner William F ScharnikowThe General Counsel and theRespondent appeared by counsel and were afforded full opportunity to be heard, toexamine and cross examine witnesses,and to introduce evidence on the issues Sincethe hearing, I have received and considered briefs submitted by the General Counseland counsel for the RespondentUpon the entirerecord in the case, and from my observation of the witnesses,I make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, Kern Distributing Company, is a Georgia corporation whichmaintains its principal office and place of business in Savannah,Georgia, where it isengaged in the sale and distribution of beer at wholesaleDuring the representative12 month period preceding the issuance of the complaint,the Respondent purchasedand distributed goods of a value exceeding $50,000 which it received directly frompoints outside the State of GeorgiaI find that the Respondent is an employerengaged in commerce within the meaning of the Act and that it will effectuate thepolicies ofthe Act toenteitain jurisdiction of this caseH THE LABOR ORGANIZATION INVOLVEDTruckDrivers&Helpers Local Union No 728 is a labor organization within themeaning of the ActIIITHE UNFAIR LABOR PRACTICESA The factsIn addition to selling and delivering draught beer on a citywide route served byManager Frank T Waters, the Respondent sells and delivers containers of beer bythe case to bars and restaurants in Savannah on an east side route and a west siderouteIn December 1964, J Emory ("Smokey") Powell, the Respondent's secretaryand general manager, hired JohnC Thomannas driver-salesman on the Respond-ent'swest side routeOn July 14, 1965,about 7 months later, Powell dischargedThomann The question presented in this case is whether the Respondent dischargedThomann because he drank beer on the job or because he attempted to organize theRespondent's employees and proposed to General Manager Powell that the Respond-ent be the first Savannah beer distributor to recognize the Union as the bargainingrepiesentative of its employeesThomann, General Manager Powell, and Manager Waters were the principal wit-nesses at the hearingEach of these three witnesses showed a marked tendency tocolor his testimony,to exaggerate,omit, obscure,or gloss over details in accordancewith his apparent interest in the outcome of the caseConsequently, a common-sense appraisal of their testimony does not permit full acceptance of all of the testi-mony of anyone witnessInstead, in making my factual findings,I credit and relyon only the various elements of the testimony of each of these witnesses whichappear to be plausible in overall context and in the light of my observation andappraisal of the particular witness and the other principal witnessesThe following story which then emerges is comparatively simple and is based onwhat I regard to be the credible evidence given at the hearingOf course,when nototherwise indicated, my findings are made on uncontradicted evidenceSome of theprincipal points of square testimonial conflict are set forth and resolved in the textBut in a number of instances,I make a series of closely related and detailed findingsconcerning Thomann'shire and his subsequent conduct,on the basis of plausiblekernels of the variant testimony of several witnesses, and not completely nor indis-criminately on the testimony of any one of these witnesses In these last-mentionedinstances, I have found it advisable merely to state my findings briefly in the text inorder to avoid unnecessary and confusing interruptions of the narrativeIn the caseof each of these findings,a summary of the pertinent conflicting or variant testimonywhich I have considered is given in a footnote 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Thomann was hired by General Manager Powell in December 1964, theytalked in the presence of Manager Waters about Thomann's discharge by HenryScrews Company, another Savannah beer distributor for whom Thomann had lastworked as a driver-salesman for approximately 22 months.Powell had beeninformed that Screws had discharged Thomann for drinking beer at his customers'places of business and causing disturbances and that four of Screws' customers hadobjected to Thomann's continuing to call on them.' In his conversation with Powell,Thomann admitted drinking beer when he made deliveries to Screws' customers andthat, although his discharge was entered on Screws' records as a "seasonal layoff,"the real reason given to him by Screws was that he "had made four accounts madat [him] on the West Side and that [he] wasn't allowed back in them . . . :' 2More-over, Thomann gave Powell the names of three of these four accounts, explainingthat in each case there had been some misunderstanding between him and the cus-tomer but that "it wasn't his fault." 3And Powell said he "could understand howit could very easily happen to [Thomann] ... if he had too much to drink ... ."4Powell then agreed to hire Thomann as the Respondent's driver-salesman on itswest side route, with the understanding that his employment might be terminated in60 days by either the Respondent or Thomann, without any "hard feeling" on eitherside .5But Powell did tell Thomann at the end of their conversation that theRespondent did not permit drinking on the job.When Powell said this, Thomannasked him "if he was kidding; that he knew I drank on the job.He knew I built upmy business with [Screws] by drinking at his customers' places ... and that's the wayi This finding is based on Powell's testimony showing his belief(whatever his sourceand whatever the facts may actually have been)that,in hiring Thomann, he washiring a driver-salesman who not only drank while on the job but who had gotten intodifficulty because of it and had been discharged therefor by his previous employer."The portion of the above finding concerning Thomann's admission to Powell that hehad drunk while on the job for Screws is based upon Thomann's testimony that he madesuch a statement in protesting Powell's prohibition of his continuing to drink in theRespondent's employ.(See the text and footnote 6, below.)Powell testified he couldnot recall any such explicit admission by Thomann although PowellknewThomann hadthe habit of drinking while on the job for Screws. (See the preceding footnote.)The quoted language on which the remaining portion of the finding in the text isprimarily based is an excerpt from Thomann's testimony.Thus, in his testimony,Thomann avoided reference to any connection between his drinking, his exclusion fromthese four accounts, and his discharge by Screws.According to Powell's testimony how-ever,Thomann, in giving Powell "the reasons why . . . [Screws] had let him go,"referred to "the accounts he was not permitted to enter . . . [and] his excessive drink-ing on the job and off the job."The overall finding made in the text at this point is thus based both on the foregoingelements provided by Thomann's testimony and Powell's testimony. In my opinion, theyshow that Thomann in effect admitted to Powell that (whether deservedly or not) hehad been discharged by Screws because of his drinking on the job and his antagonizing,and being thereafter excluded by, four of Screws' customers.S This finding is made onthe testimony of Powell and Waters to the effect that theplaces namedby Thomann were the Whitaker Street Bar, the Palms, and the Dungeon.Thomann's testimony on this particular point was that, although Screws had told himwhen he was discharged that he had been excluded from four of its accounts, Thomanndid not know which accounts they were supposed to be, even at the time of the hearingin the present case, and that, as a matter of fact, he had called on all of his formeraccounts while later working for the Respondent.He thus implied that he had not toldPowell that he had been excluded from any specific accounts of Screws.But at anotherpoint in this testimony, he' admitted that he had mentioned to Powell the WhitakerStreet Bar as an account from which he had been excluded.He specifically deniedhaving mentioned either the Palms or the Dungeon and testified that, as a matter of fact,he had voluntarily stopped calling on the Dungeon because its proprietor preferred to con-tinue dealing with the east side driver who had served his place at its former locationon the east side route.4 This finding is based on Powell's testimony which I believe to be credible on the pointand which lends further support to my finding that Thomann's drinking while on thejob for Screws was discussed by Thomann and Powell.6 This was the testimony of Thomann which I accept. Powell testified merely thatThomann's employment was to be on a "trial basis" for 60 days. KEM DISTRIBUTINGCOMPANY161it caused you to get extra sales...which would mean more money to me and moremoney to him,too."But Powell walked away without replying.6During his 7 months'employment by the Respondent,Thomann increased thesales on his west side route by 20 percent.Throughout this period he continued todrink beer at his customers'places of business both when making deliveries and inhis off hours.Furthermore,both General Manager Powell and Manager Watersknew he was drinking on the job and showed no disapproval as long as he did notdrink too much.On one occasion in March 1965,General Manager Powell accom-panied Thomann on his route and actually bought him two beers while they werecalling on one of their customers.?Manager Waters,too, saw Thomann drinkingbeer at customers'places "at least"15 times while Thomann was on the job, andbought beer for Thomann on 4 or more of these occasions in the period from 2 weeksto 3 months immediately following Thomann'shire by the Respondent.And onanother occasion when Thomann made a delivery at one of his customer's places inthe first 2 weeks after his hire,Waters bought beer for his own "helper"as well asfor Thomann(althoughWaters drank only a Coke)and then said to Thomann,"We know you and Buddy[the Respondent's other driver-salesman] drink beer andwe know, also,that you can handle it; but'Smokey' [Powell]couldn't just come outand tell you to drink all you want, which is the reason for [his]initial statementIthat the Respondent didn't permit drinking on the job] .... One thing you don'twant to do is let [Powell]catch you." 8In only one instance during the 7 months of Thomann's employment,is it claimedby the Respondent that any actual difficulty arose as a result of Thomann's drinkingon the job.The incident occurred while Thomann was drinking beer shortly afternoon on a Saturday in March or April 1965 at the Quail Room, one of the Respond-ent's customers on Thomann's route.Before stopping there, Thomann had made8 Thomann,Powell,and Waters all testified that Powell told Thomann the Respondentdid not permit drinking on the job. Powell testified that Thomann made no reply.Although Waters testified he had heard all of Powell's and Thomann's conversation, hewas specifically questioned only as to whether there was any mention of the names ofThomann's disgruntled customers and as to whether he heard Powell's prohibition ofdrinking.Waters did not testify generally as to the full conversation nor whetherThomann made any reply to Powell'sprohibition.Despite Powell'sdenial, I havecredited Thomann's testimony that he did in fact make the reply set forth in the textand that there was no further comment or remark made by Powell.a This finding is based on Thomann's testimony,despite Powell's denial at the hearing.Thomann testified that Powell rode with him on his route this particular day to pushthe sale of one of the Respondent's brands and that,on their securing a new order forthe brand from one of their customer-bars at the end of the day, Powell had boughthimself and Thomann two beers a piece at this customer-bar before driving Respondent'struck back to the warehouse and then taking Thomann and his wife to another bar fora further celebration that evening.Powell testified that he had never bought Thomannany beer while Thomann was on the job although,on the occasion to which Thomann,apparently testified and also on one other occasion,he did buy both Thomann and hiswife several beers in the evening after work.8 The substance of Thomann's testimony is again credited and provides the basis forthe findings made in this and the preceding sentence of the text.Whether deliberately,through oversight,or because of the narrow phrasing of the questions put to them byRespondent's counsel, neither Waters nor Powell denied having seen Thomann drinking onthe job while he was working for the Respondent. Nor did Waters deny Thomann'stestimony to the effect that he told Thomann that both he and Powell knew Thomannand their other driver were drinking on the job, that Powell's prohibition of drinkingon the job was perfunctory,but that Thomann should not let Powell catch him drinking.Instead,Waters' testimony was merely that he himself drank no beer or other alcoholicbeverage,and that he could not remember buying Thomann any beer"on the job" al-though like Powell he did buy beer for Thomann and his wife in the evenings-on oneoccasion when Waters made a special delivery of a keg of beer to one of Thomann'scustomers and on another occasion at a place where Waters sometimes tended bar in theevening.Waters further denied having bought his own"helper"a beer while they wereboth at work at a customer's place(as Thomann had testified), explaining(as if thiswere the reason for his certainty)that he had never had a "helper."But Waters latertestified that an"advertising man" did sometimes accompany him in his work.221-731-67-vol. 1 5 8-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARD3 special deliveries to other customers of a total of 37 cases.Manager Waters hadsenthim out on the first two of these deliveries at 10 o'clock that morning and then,upon Thomann's telephone call from the second customer'splace,dispatchedThomann on the third delivery.After making the third delivery, Thomas stoppedoff at the Quail Room where he again telephoned Waters.Waters told him thatthere were no more "calls," that no more would be taken, and that Thomann was"to comeon in."Having thus made his "last stop," Thomannjoined some friendsat the Quail Room bar and during the next hour had several beers, and perhaps acouple of sandwiches as he had "on numerousoccasions" according to Willis Edwards,the Quail Room's waiter and bartendersIt is clear that on this occasion Thomann was neither making a delivery nor con-ducting any other business for the Respondent at the Quail Room.He had no orderto deliver there and hisregular callingday upon the Quail Roomin the course ofhis route was Wednesday and not Saturday. Furthermore, Saturdaywas a day onwhich the Respondent did not operateits routesbut merelymaintained a skeletoncrew at its warehouse to deliver such special orders as might be telephonedinto thewarehouse by its customers. Such special Saturday orders were ordinarilyreceivedand the deliveries completed by noon after which, the driver-salesman who happenedto be on duty that Saturday was free to return to the warehouse and quit for the day.Thus, in view of Manager Waters' response to Thomann's telephonecallwhen thelatter arrived at the Quail Room that Saturday, it appears that Thomann's work forthe day had been completed except for the return of his truck to the warehouse.While Thomann was sitting at the Quail Room bar, Edwards, the bartender, tele-phoned Manager Waters, without telling Thomann he was doing so, that Thomannlittle too-much to drink to be driving a truck and ... needed some help ... purely forsafety reasons ...."10After receiving this call from Edwards, Waters either actually came out to theQuail Room and told Thomann he had been drinking too, much and was to bring thetruck back to the warehouse (as Waters testified) or merely telephoned Thomann atthe Quail Room that he was to come, back to the warehouse (as Thomann testified) 11On this point, I credit Waters' testimony and find that Waters did come out to theQuail Room and told Thomann to return to the warehouse. In any event,it is undis-puted and I find, that despite Waters' and Edwards' professed uneasiness as toThomann's condition, Waters permitted him to drive the truck back to the warehouse.It is also undisputed, and I further find, that the incident prompted no immediatediscipline of Thomann, and that Waters did not even report it to General ManagerPowell until Powell asked him about it 3 or 4 months later upon learning of it in acasualconversation with Edwards.What was Thomann's actual or apparent condition while at the Quail Room thatSaturday in March or April 1965?What was the significance of the entire incidentin relation to Thomann's discharge more than 3 months later? These are the ques-tions posed by the evidence and must be decided in the light of all, and not merely apart, of the relevant evidence.Edwards' testimony has convinced me that, on the basis of his observation ofThomann before Edwards called Waters, Edwards had reason to believe Thomann"had too much to drink." Furthermore, although I credit Waters' denial, it seemssignificant to me that Thomann testified that, before Waters sent him out on deliveriesthat Saturday morning, he told Waters he had a "hangover" from the previous night.For, by this testimony, Thomann not only attempted to place responsibility on WatersO The above findings concerning Thomann's activities that morning and the substanceof his telephone calls to Waters and Waters'answers are based on Thomann's testimonywhich I credit in these respects.In his testimony,Waters referred only to his dispatch-ing Thomannon the third delivery that morning and his later receipt of Edwards' callfrom the Quail Room (which I discuss later in the text).Waters further testified thatalthough he did not remember it, he would not deny that Thomann had telephoned himduring that morning,since the "drivers all call in on Saturday morning "m The quotation is taken from Edwards' testimonywhichI creditWaters'testimonyconcerning the call he received from Edwards was to the same effect.u From Edwards' testimony it appears that Edwards did not see Waters but merelyassumed Waters did come out to the Quail Room because Waters had told Edwards hewould do so. BEM DISTRIBUTING COMPANY163for his working with a "hangover" and in apparently dubious condition,12 but also ineffect conceded that there might have been some doubt as to his condition when hearrived at the Quail Room.But, on my appraisal, the evidence considered as a whole has also convinced me thatThomann's condition was not as serious as Edwards first thought and the Respondentnow wants the Board to believe; that, after a not unreasonably long midday stop atthe Quail Room, Thomann was apparently capable of driving his truck back to theRespondent's warehouse before quitting for the day; and (most important) that thisisolated incident, occurring as it did against the background of the Respondent's actualtolerance of Thomann's moderate beer drinking on the job as well as against Tho-mann's continuing increased sales of the Respondent's bees, did not in fact eventuallymotivate the Respondent's discharge of Thomann 3 months later.For all we have in the record concerning Thomann's drinking that Saturday isEdwards' testimony that Thomann may have had only one beer at the Quail Roomand Thomann's testimony that he had two beers there. Thus there is actually nothingto indicate that Thomann's drinking that day in April or March was immoderate andlikely to have had an appreciable or apparent effect on him, unless (and here therecord is silent) he had also been drinking earlier in the day before he reached theQuail Room. Furthermore, from the fact that Waters permitted Thomann to driveback to the warehouse, it appears that, on arriving at the Quail Room and afterseeing and speaking with Thomann, Waters must have believed that Thomann wasthen capable of driving safely.Finally, as I have noted and both Waters and Powelltestified,Waters never did report the incident to Powell until Powell, learning about itfrom Edwards 3 months later when Thomann was organizing the Savannah beerdrivers and pressing Powell for union recognition, asked Waters what had happened.It is true that Waters attempted to justify his omission of any earier report to Powell,and this incidentally to give support in the present record to the Respondent's conten-tion that Powell had a strict rule against drinking on the job, by testifying that heknew that if he reported the incident to Powell, "Mr. Powell would fire him rightthen."But I do not credit this explanation. Instead, I find, for the reasons just sum-marized, that Waters did not report the March or April incident to Powell because,having checked on Thomann's condition, he did not then regard the incident as beingserious nor did he believe that Powell would regard it as being serious enough torequire any discipline, much less discharge.Thomann first heard in February 1965 that a union was interested in organizing thedriver-salesmen for the beer distributors in Savannah.At that time, he went toManager Powell and denied the truth of rumors that he (Thomann) was active insuch a move. Between June 10 and 25, however, Thomann did sign an applicationfor membership in the Charging Union. Following this, he asked other employeesof the Respondent 13 to join the Union, and also the driver-salesmen of otherSavannah beer distributors who, with the Respondent, are members of the SavannahBeer Wholesalers' Association.Then, meeting General Manager Powell at a bar onFriday evening, July 9, he urged Powell "to be the first [Savannah distributor] to gounion," pointing out what he considered to be the advantages to the Respondent insuch a course. But Powell would give him no answer.14On the following Monday, July 12, General Manager Powell received a telephonecall from Helen Summerlin, secretary of Wilbur Mathis, the Charging Union's busi-ness agent. Summerlin testified:I told Mr. Powell that I was Mrs: Summerlin, secretary to Wilbur Mathis, Busi-ness Agent for the Teamsters Local, and I was calling him in reference to recog-nition as representative of his employees ... that Mr. Mathis would like to meetwith him that day at his convenience and Mr. Powell said that his calendar wasfull for that day, but he would check his calendar and call back.12 Since I credit Waters'denial of Thomann's testimony on this point,Imake no suchfinding.13 Thomann testified that he also solicited a union membership application from Man-agerWaters, although it was stipulated by counsel at the hearing that Waters was asupervisor within the meaningof the Act.In any event(although not without somedoubt),I credit Waters'denial that Thomann had solicited his application.14 Powell and Thomann,as well as Mrs Thomann(who was with her husband), alltestified that this was the essential substance of the conversation. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut General Manager Powell testified as follows concerning this conversation:. [Mrs. Summerlin] called me and said that Mr. Mathis or Mathison-I forgetwhich she did say-wanted to talk to me about the Union. I told her I was realbusy and I would check my calendar and call her back if time permitted ... I donot recall her mentioning the name of the union at all [but she did not say theUnion represented the majority of the Respondent's employees]. I didn't knowwhat the reason-what pertaining to the union she was calling about [nor whoMathis or Mathison was]. I didn't know whether she was calling in regard to acontribution, an ad in a magazine or what she was calling about. She said thatMr. Mathis or Mathison wanted to talk to me, but she didn't say in what respect.Upon consideration of this conflict between Summerlin's and General ManagerPowell's testimony as to the substance of their telephone conversation, I credit thetestimony of Summerlin.Accordingly, I find that Summerlin told Powell on Monday,July 12 (and Powell understood), that the Union's business agent wanted to conferwith Powell about the Respondent's recognition of the Union as the representative ofthe Respondent's employees.Furthermore, I find that Powell could not help butconnect this request with Thomann's urging Powell to recognize the Union onlyseveral days before this, and that he must have realized that Thomann was involvedin anattempt to organize the Respondent's employees and procure representation forthem by the Union.On Tuesday morning, July 13, the day following the Union's call to GeneralManager Powell, bartender Edwards of the Quail Room telephoned Powell and, as aresult of this call, Powell went out to see Edwards at the Quail Room that afternoon.From Powell's testimony, it would appear that Edwards telephoned him simply toreport that Thomann had been drinking at the Quail Room while serving his routethe previous day, and that Powell, surprised by this information, visited Edwards thatafternoon and then learned for the first time that Edwards had seen Thomann "drink-ing on numerous occasions" and (referring to the Saturday incident in March orApril) had once had Manager Waters bring him back to the warehouse.15 But therewere significant differences between this version of the conversations given byPowell and the version given by Edwards in his testimony.Edwards testified that in his telephone conversation with Powell he ordered a kegof draught beer for the Quail Room; that in the course of their conversation he toldPowell that on the preceding day, Monday, Thomann had a couple of beers and asandwich at the Quail Room; that this was all he then said to Powell about Thomann;that he did not say that Thomann had too much to drink on Monday, because thatwas not so and Thomann was "all right"; and that at the end of the telephone conver-sation, Powell merely said he would be out to see Edwards.As to his conversationwith Powell that afternoon, Edwards testified that Powell asked him how many beersThomann had had on Monday and Edwards said, "A couple was all I knew about";that Edwards further told Powell he thought the latter should know not only thatThomann had drunk beer at the Quail Room that Monday, but that Thomann had atother times been "out there drinking and had a sandwich along with it"; 16 and thatEdwards finally told Powell that afternoon about the Saturday incident in March orApril when he had telephoned Waters because he thought Thomann was not in a safecondition to drive his truck.Upon consideration of this testimony of Powell and Edwards as to their conversa-tions over the telephone and at the Quail Room on Tuesday, July 13, I credit in fullthe testimony of Edwards in the detail just summarized. I further specifically con-clude therefrom (contrary to any impression that might otherwise be created byPowell's testimony) that Edwards telephoned Powell and ordered a keg of beer; that15Powell's full testimony as to these conversations was the following:[On the (telephone,Edwards] told me that if I didn't knowthatJohn [Thomann]was drinking on the job, he thought I should know....I asked [Edwards] whenhe had seen him drinking and he said the morning of the day before . . . . Duringthe day, I went out to see Mr.Edwards . . . . He reaffirmedwhathe had toldme on the phone,that he had seen Mr. Thomann drinking the day before and hesaid that he had also seen him drinking on numerous occasions and that he hadcalled once before about Mr. Thomann when I was out of town and had Mr. Waterscome out and tell him to come in to the warehouse . . . . [He] told me it wasseveral months prior;however,he didn't tellme a specific date.i$ In answer to the question whether these occasions were "numerous,"Thomann usedthe phrase,"some few times,"explainingthat "Idon't know whether it was numerous-I don't know how many that would be .. . . KEM DISTRIBUTING COMPANY165itwas not his intention to report Thomann's drinking beer at the Quail Room theprevious day or for that matter at any other time; that,as a matter of fact,Thomannhad had a sandwich with his beer that morning and his condition had been"all right";that,in the telephone conversation,Edwards merely mentioned off-handedly thatThomann had been in the Quail Room the day before;that Powell then came to seeEdwards that afternoon and pressed Edwards for further information concerningThomann's beer drinking which I believe he was considering using as the basis forThomann's discharge the next day; that, to Powell's question as to how many beersThomann had drunk on Monday, Edwards simply said that"a couple was all I knewabout";but that Edwards then volunteered the further information that Thomannhad drunk beer and had sandwiches at other times at the Quail Room, and that onone occasion 3 or 4 months before this, he had reported to Waters that he thoughtThomann was not in a satisfactory condition to drive his truck.Following his conversation with Edwards, General Manager Powell asked ManagerWaters, before the end of the same day, about the Saturday incident in March orApril.According to Powell,Edwards' "report"and Manager Waters' verification ofthe 3-month old incident were the only reports which Powell received about Thomann'sdrinking on the job.Nevertheless,on the following morning, Wednesday,July 14,Powell called Thomann into the office and,without offering any explanation or ques-tioning Thomann,told Thomann"that was the last day of [his]employment withKern Distributing Company."On Thomann's asking why he was discharged,Powellsaid it was for "drinking on the job," but refused to tell Thomann where he wascharged with drinking on the job or who had complained about him.B.ConclusionsThe foregoing findings present all the material facts shown by the credible evidencein the instant record.Upon a proper appraisal of these facts and of the actors in thecase(whom I had ample opportunity to observe while they were on the witness stand)depends the ultimate conclusion as to whether the Respondent discharged Thomannbecause of his drinking on the job or because of his known union activity and support.As I have noted in passing,17when General Manager Powell hired Thomann inDecember 1964, he knew he was hiring a driver-salesman who not only drank whileon the lob but who had gotten into difficulty because of it and had been dischargedtherefor by his previous employer.Because Thomann was a good beer salesman, ashis 20-percent increase in the Respondent's route sales later confirmed,Powell hiredhim but warned him that the Respondent permitted no drinking on the job.The Respondent relies on this warning as a strict,absolute prohibition of all drink-ing on the job and contends that Thomann's disobedience of this prohibition was thereason he was fired.But consideration of the facts already found on the credible evi-dence precludes giving Powell's warning such literal construction and effect.Instead-as shown by Powell's failure to override Thomann's retort as to the desirability ofhis drinking at his customers'places, by Manager Waters' later flat statement toThomann as to Powell's exact intention,by Waters'buying beer for Thomann on fouror five occasions while both were on the job,and by Powell's and Waters'making noobjection to Thomann'sbeer drinking throughout the 7 months of his employmentalthough they knew of it-it was obviously Powell's intention(and Thomann hadample reason for knowing it) merely to assert in the strongest terms possible, andthus to preserve for himself,a broad, untrammeled,discretionary control over Tho-mann's drinking to prevent its becoming excessive,but at the same time wink at suchmoderate drinking as might boost the Respondent's sales.In effect,therefore, so faras there was any reasonably understood rule governing Thomann's drinking, it wasthat Thomann should not drink to an excess-not that he should not drink at all onthe job.Therefore,by merely drinking beer in moderation at his customers'places of busi-ness while he was on the job, as he admittedly did throughout his employment, Tho-mann did not disobey his employer's reasonably understood instructions.Nor is thereany basis in the credible evidence for finding that Thomann drank to excess at anytime while on the job for the Respondent and thus gave Powell apparent reason fordischarging him, even in the only two incidents about which Powell learned fromEdwards and upon which Powell based his discharge of Thomann.Certainly,Edwards' testimony concerning Thomann's visit to the Quail Room on Monday,July 12, is that Thomann had only a couple of beers and a sandwich.Similarly as to17 See footnote 1, above, and related details of my findings in the text as to the sub-stance of General Manager Powell's and Thomann's conversation at the time Powell hiredThomann. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Saturday incident in March or April, as I have already found, all that appears fromthe evidence is that Thomann had one or two beers and that, although to Edwardshis condition seemed dubious, Waters obviously thought he was fit to drive the truckback to the warehouse and made no report of the incident to Powell apparently becausehe did not believe it was serious enough to require any discipline of Thomann, muchless discharge.Powell's assertion in his testimony that he discharged Thomann solely on the basisof Edwards' accounts of these two particular incidents and of the "numerous" timesEdwards hadseenThomann drinking on the job, and on Waters' belated corroborationas to the March or April incident, is in itself questionable even aside from any con-sideration of Powell's recently acquired suspicion, if not actually knowledge, ofThomann's involvement in organizing for the Union.For, according to the testi-mony of both men, nothing in Edwards' account to Powell of the July 12 incident oreven of the "numerous" times Edwards had seen Thomann drinking on the job, sug-gested that on these occasions Thomann had engaged in the immoderate or excessivedrinking which I have found it to have been Powell's intention to prohibit.And, asto the March or April incident, even if Powell had believed it to be an instance ofexcessive drinking, it had been apparently an isolated instance, had occurred longbefore Edwards told Powell about it, and had not interrupted Thomann's continuingincrease in the Respondent's route sales, so that it appears extremely unlikely thatPowell would have discharged him for the March 'or April incidentalone,particu-larly without first giving Thomann a chance to deny or explain.The real reason for Powell's discharge of Thomann appears, in my opinion, onlyon a consideration of the rapidity with which Thomann's discharge followed Powell'sapparent realization that Thomann was engaged in organizing the driver-salesmenand that, as a result, the Respondent might be required to recognize the Union as itsemployees collective-bargaining representative.Thus, as I have found, on Fridaynight, July 9, Thomann urged Powell to be the first Savannah distributor to recognizethe Union; on Monday, July 12, the Union asked Powell to confer about recognition;on Tuesday, July 13, on Edwards' casually mentioning the fact to Powell that Tho-mann had "a couple of beers" at the Quail Room the day before Powell visitedEdwards, pressed him for more information about Thomann's drinking, and learnedof the long-past March or April incident; and on the next day, July 14, Powell dis-charged Thomann for "drinking on the job" without giving Thomann a chance todeny or explain the charge.In view of the insubstantiality of the grounds thus asserted by Powell, as shown inmy earlier discussion, as well as the apparent immediate stimulus provided by Tho-mann's obvious involvement in the Union's oganizational activity, I conclude thatPowell discharged Tohn C. Thomann, not for any drinking on the job but because hewas obviously engaging in the Union's organizational activities and to attempt tosecure recognition from the Respondent. I further conclude that by thus dischargingJohn C. Thomann on July 14, 1965, the Respondent interfered with, restrained, andcoerced its employees in the exercise of the organizational rights guaranteed by Sec-tion 7 of the Act, discriminated against Thomann in regard to his hire and tenure ofemployment in order to discourage membership in the Union, and thereby committedunfair labor practices within the meaning of Section 8(a)(1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connec-tion with the business operations of the Respondent as described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices within themeaning of Section 8(a) (1) and (3) of the Act, I will recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent discriminatorily discharged John C. Thomann onJuly 14, 1965, I will recommend that the Respondent offer him immediate and fullreinstatement to his former or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole for any loss of earn-ings suffered by reason of the discharge by payment to him of a sum of money equal KEM DISTRIBUTING COMPANY167to that which he would have earned from the aforesaid date of discharge to the date ofthe Respondent's offer of reinstatement, less his net earnings during said period.Thebackpay shall be computed in accordance with the formula stated in F. W.WoolworthCompany,90 NLRB 289. Furthermore, I will recommend that the Respondent payinterest on the backpay due to John C. Thomann, such interest to be computed at therate of 6 percent per annum, using theWoolworthformula, to accrue commencingwith the last day of each calendar quarter of the backpay period on the amount dueand owing for each quarterly period.Isis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing fiindings of fact and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Truck Drivers & Helpers Local Union No. 728 is a labor organization withinthe meaning of the Act.-2.Kem Distributing Company is an employer engaged in commerce within themeaning of the Act.3.By discharging employee John C. Thomann on July 14, 1965, the Respondentdiscriminated against him in regard to his hire and tenure of employment in orderto discourage membership in and support of the Union, thereby committing unfairlabor practices within the meaning of Section 8(a) (1) and (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, I will recommend that the Respondent, Kern DistributingCompany, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Truck Drivers & Helpers Local Union No. 728,or any other labor organization of its employees, by discriminatorily discharging anyof its employees, or by discriminating in any other manner in regard to their hire andtenure of employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercing employees in theexercise of the right to self-organization, to form labor organizations, to join or assistthe aforesaid Union, or representatives of their own choosing, and to engage in anyother concerted activities for the purpose of collective bargaining or other mutual aidand protection, or to refrain from any or all such activities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer to John C. Thomann immediate and full reinstatement to his former ora substantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of earnings suffered as a result of hisdischarge in the manner set forth in the section entitled "The Remedy."(b)Notify John C. Thomann if he is presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnelrecords and reports, and all other records necessary for the determina-tionof the amount of backpay due under the Recommended Order herein.(d) Postat itsplant in Savannah, Georgia, copies of the attached notice marked"Appendix." 18Copies of said notice, to be furnished by the Regional Director forRegion 10, shall, after being signed by a representative of Respondent, be posted byit immediately upon receipt thereof, and be maintained for a period of 60 consecutivedays thereafter, in conspicuous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material."In the event that this Recommended Order is adopted by the Board, the words "aDecisionand Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order Is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." 168DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notifythe Regional Director for Region 10, in writing,within 20days fromthe receipt of this Decision,what steps the Respondent has taken to comply herewith.1919 In the event that this Recommended Order be adoptedby theBoard, this provisionshall be modified to read: "Notify the Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Boards, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Truck Drivers & Helpers LocalUnion No. 728, or in any other labor organization, by discriminatorily discharg-ing and refusing to reinstate any of our employees,or bydiscriminating in anyother manner in regard to their hire and tenure of employment or any terms orcondition of employment.WE WILL offer to John C. Thomann reinstatement to his former or a substan-tially equivalent position, without prejudice to his seniority or other rights andprivileges, and we will make him whole for any loss of pay suffered as a resultof his discharge.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist the above Union, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in anyother concerted activities for the purpose of collective bargaining or other mutualaid and protection, or to refrain from any or all such activities.KEM DISTRIBUTING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-namedemployee if he is presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after the discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 528 Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, Telephone No. 526-5741.Rubber Rolls,Inc.andFrederick J. Anderson,an Individual.Case No. 6-CA-338d.April 20,1966DECISION AND ORDEROn February 7, 1966, Trial Examiner Thomas S. Wilson issued hisDecision in the above-entitled case, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision.158NLRB No. 6.